Title: To James Madison from George Graham, 22 August 1815
From: Graham, George
To: Madison, James


                    
                        
                            Dear Sir
                        
                        August 22d. [1815]
                    
                    Copies of the enclosed papers respecting the pay of the Army, have been sent to Mr. Dallas, & he has promised to communicate to you his opinion on the subject. The Letter from Genl. Brown will require attention. Mr. Crawfords baggage has just arrived & he will leave this for Mont Pelier, today or tomorrow. Yours very truely
                    
                        
                            Geo: Graham
                        
                    
                